Exhibit 10.3

Confidential Communication

AMENDMENT NO. 6 TO EMPLOYMENT AGREEMENT

WHEREAS, ON Semiconductor Corporation (“Company”) and Keith Jackson
(“Executive”) entered into an Employment Agreement dates as of November 10, 2002
(“Agreement”);

WHEREAS, all defined terms used herein shall have the meanings set forth in the
Agreement unless specifically defined herein;

WHEREAS, the Agreement was subsequently amended on several times with the most
recent amendment being as of September 1, 2006 for various reasons;

WHEREAS, the Agreement includes provisions pertaining to Section 409A of the
Internal Revenue Code of 1986, as amended (“Internal Revenue Code”) which
relates to non-qualified deferred compensation arrangements;

WHEREAS, one of the Internal Revenue Code Section 409A provisions in the
Agreement requires that certain separation from service payments to the
Executive be delayed for six months;

WHEREAS, subsequent to the Executive entering into the Agreement with the
Company the final regulations under Internal Revenue Code Section 409A were
issued and such final regulations clarified various aspects regarding this tax
matter;

WHEREAS, now that the final regulations under Internal Revenue Code Section 409A
have been issued and as a result of these final regulations, the Company and
Executive wish to amend the Agreement to, among other things, permit a
distribution following the Executive’s separation from service (i.e., without a
six month delay in payment) as permitted pursuant to the “separation pay
exception” set forth in Treasury Regulation Section 1.409A-1(b)(9) and to
clarify certain other matters with respect to Internal Revenue Code
Section 409A; and

WHEREAS, the Board of Directors of the Company and its Compensation Committee
have both reviewed and considered this matter and this Amendment No. 6 to the
Agreement (“Amendment”).

NOW, THEREFORE, for mutual consideration the receipt of which is hereby
acknowledged, the Agreement is hereby amended as follows:

1. Section 5(a) of the Agreement related to “Termination Payments” and “Without
Cause” is hereby amended by replacing the first sentence thereof with the
following language, in order to, among other things, provide for the “separation
pay exception” to Internal Revenue Code Section 409A:

“(a) Without Cause. In the event of the termination of the Executive’s
employment during the Employment Period by the Company without Cause (including
a deemed termination without Cause as provided for in Section 3(f) (i.e., “Good
Reason”)), in

 

1



--------------------------------------------------------------------------------

addition to the Executive’s accrued but unused vacation and Base Salary through
the Date of Termination (to the extent not theretofore paid) the Executive shall
be entitled to continue to receive his Base Salary at the rate in effect as of
the Date of Termination for a period of two years following the Date of
Termination, with such Base Salary to be paid in accordance with the Company’s
normal payroll practices; provided, however, that the amount of payments during
the six-month period following the Date of Termination shall not exceed the
separation pay exception amount set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) (any amount subject to the separation pay
exception limitation shall be paid in a lump sum on the six-month anniversary of
the Date of Termination); provided further that the payments and benefits
provided herein are subject to and conditioned upon the Executive executing a
valid general release and waiver (in the form reasonably acceptable to the
Company), waiving all claims the Executive may have against the Company, its
successors, assigns, affiliates, executives, officers and directors, and such
waiver becoming effective, and the payments and benefits are subject to and
conditioned upon the Executive’s compliance with the Restrictive Covenants
provided in Sections 9 and 10 hereof. If the Company determines in good faith
that the separation pay exception set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) does not apply as of the Date of Termination, the
amount set forth above shall be paid (i) in an initial lump sum equal to six
months’ base salary (net of applicable taxes and withholdings) on the six-month
anniversary of the Date of Termination and (ii) thereafter in installments in
accordance with the Company’s normal payroll practices.”

2. Section 13(k) of the Agreement related to “Miscellaneous” and Internal
Revenue Code Section 409A is hereby amended by replacing Section 13(k) in its
entirety with the following with respect to Internal Revenue Code Section 409A:

“(k) (i) Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Executive’s termination of
employment which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Internal Revenue
Code (“Section 409A Regulations”) shall be paid unless and until the Executive
has incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Executive is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Executive’s separation from service, no amount that constitutes a deferral
of compensation that is payable on account of the Executive’s separation from
service shall be paid to the Executive before the date (“Delayed Payment Date”)
which is the first day of the seventh month after the date of the Executive’s
separation from service or, if earlier, the date of the Executive’s death
following such separation from service. All such amounts that would, but for
this subsection, become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date.

(ii) The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code. The provisions of this Agreement shall be interpreted and
construed in favor of satisfying any applicable requirements of Section 409A of
the Internal Revenue Code and the Section 409A Regulations. However, the Company
does not guarantee any particular tax

 

2



--------------------------------------------------------------------------------

effect for income provided to Executive pursuant to this Agreement. In any
event, except for the Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to the Executive, the
Company shall not be responsible for the payment of any applicable taxes on
compensation paid or provided to the Executive pursuant to this Agreement.”

3. The provisions of this Amendment shall be effective as of the date written
below (“Effective Date”), provided however, that the Agreement shall be operated
in good faith compliance with Internal Revenue Code Section 409A for periods
beginning January 1, 2005 through the Effective Date.

4. This Amendment shall amend only the provisions of the Agreement as set forth
herein. Those provisions of the Agreement not expressly amended shall be
considered in full force and effect.

IN WITNESS WHEREOF, the Company and Executive have caused this Amendment to be
executed as of this 23rd day of April 2008.

 

COMPANY     ON Semiconductor Corporation       /s/ COLLEEN MCKEOWN      

Name: Colleen McKeown

Title: Senior Vice President, Global Human Resources

  EXECUTIVE     Keith Jackson, in that person’s individual capacity       By:  
/s/ KEITH JACKSON

 

3